Citation Nr: 1448035	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-02 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities to include as secondary to Agent Orange. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1965 to March 1975.  He served in the Republic of Vietnam from November 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue was previously remanded by the Board in August 2012 for additional development.  The issues have since returned to the Board. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for neurological problems of the upper and
lower extremities.  He argues that these problems are due to Agent Orange exposure
and diabetes.

As noted above, the Board remanded this claim in August 2012 for further development, specifically to provide the Veteran with proper notice, obtain outstanding medical records and provide an appropriate VA examination.

The Board notes the Veteran was provided proper notification in September 2012, and February 2013, updated VA treatment records were associated with the claims file, the Veteran and afforded a VA examination in October 2012.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In the August 2012 Board remand, the VA examiner was asked whether it was as likely as not that the Veteran had a neurological disorder of the upper and lower extremities in service or during his initial post separation year and whether the Veteran had Type II diabetes.  The October 2012 VA examiner found one could not state whether the Veteran had a neurological disorder of the upper and/or lower extremities in service or during the initial post separation period because there was no documented evidence of complaints of numbness in upper and lower extremities during service.  A documented physical finding of sensory peripheral neuropathy by a medical provider was not until 2008.  The Veteran had never been diagnosed with Type II diabetes mellitus during service or after service.  Although the VA examiner addressed the requested questions, the VA examiner did not provide an opinion as to whether the Veteran's neuropathy is secondary to Agent Orange exposure.  On Remand, an addendum opinion must be provided to address whether a link exists between the Veteran's condition and Agent Orange.   

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a qualified VA examiner to determine the etiology of the Veteran's peripheral neuropathy with respect to whether the Veterans condition is associated with his exposure to herbicides in service. The examination report should reflect that review of the claims file occurred.  Upon a review of the record, the examiner should respond to the following: 

Is it at least as likely as not (50 percent probability or greater) that the Veterans peripheral neuropathy of the upper and lower extremities is related to service or any incident of service, to include in-service exposure to Agent Orange?  As a Vietnam Veteran, the appellant is presumed to have been exposed to Agent Orange in service. 

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale for any opinion offered should be provided.   

If the addendum opinion cannot be provided without another clinical examination of the Veteran, such examination should be scheduled.

2.  The RO should then readjudicate the claim.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



